Citation Nr: 1616813	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastritis, gastric polyp, duodenal ulcer, hiatal hernia, and gastroesophageal reflux disease (GERD), and as secondary to service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia and/or sinusitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Although the issue certified to the Board was for chronic gastritis, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.  

In addition, the Board notes that nine issues were addressed in the Statement of the Case issued in March 2011; however, in his VA Form 9, the Veteran limited his appeal to the issues of entitlement to service connection for chronic sinusitis, entitlement to service connection for sleep disturbance, and entitlement to service connection for chronic gastritis.  As such, the issues of entitlement to an evaluation in excess of 50 percent for acne keloidalis nuchae; entitlement to service connection for hemorrhoids; entitlement to service connection for migraines; entitlement to service connection for chronic bouts of pulled intercostal muscle; entitlement to service connection for facial ticks secondary to anxiety; and whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of injury to left eye are not before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 videoconference hearing.  A transcript of this hearing is of record.

In February 2014, the Board remanded the service connection claims for sinusitis, a sleep disorder, and gastritis for additional development.  

After a careful review of the record, in a June 2014 rating decision, the Veteran was granted service connection for chronic frontal sinusitis, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015).  

In April 2015, the Board denied the claim for service connection for a sleep disorder and remanded the claim for service connection for gastritis to obtain an addendum VA opinion.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has previously remanded this issue twice before to obtain a VA opinion that addressed whether the Veteran's currently diagnosed gastrointestinal disorder was caused or aggravated by his service-connected acne keloidalis with associated headaches, anxiety, and dysthymia.  In the most recent April 2015 Board remand, the December 2014 VA opinion was found to be inadequate, because it failed to provide an adequate rationale.  First, it only generally referred to medical literature and/or text as showing no support for gastrointestinal conditions being secondary to or aggravated by his service-connected disabilities.  Then, it relied on a lack of a diagnosed gastrointestinal disorder during service, despite treatment for stomach pain.  Finally, the opinion did not address whether the Veteran's service-connected sinusitis caused or aggravated his gastrointestinal disorder.  

For the same reasons, the Board finds that the July 2015 VA opinion is inadequate.  The July 2015 VA opinion stated that "no medical research was found to confirm that the Veteran's [service-connected disabilities] cause GERD or GI disorder" and that "no medical research was found to confirm that these separate conditions could permanently aggravate GERD, or GI disorders."  As before, no explanation beyond the reference to medical literature and definitions of each service-connected disability was provided to suggest the lack of a relationship between skin, headaches, anxiety, dysthymia, sinusitis, and gastrointestinal symptoms.  Indeed, the VA examiner also repeated the same finding that the Veteran's GERD was diagnosed after service to bolster his opinion, thus ignoring his in-service gastrointestinal complaints.  

On remand, the VA examiner should provide an addendum opinion that explicitly details, beyond mere reference to medical literature, whether the Veteran's currently diagnosed gastrointestinal disorder was caused or aggravated by his service-connected acne keloidalis with associated headaches, anxiety, and dysthymia and/or sinusitis.  Any relationship or lack thereof, between the gastrointestinal disorder and service-connected disabilities should be thoroughly explained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed gastrointestinal disorder, to include GERD, was caused or aggravated by his service-connected (a) acne keloidalis nuchae with associated headaches, anxiety, and dysthymia, OR (b) sinusitis.

The claims file and a copy of this REMAND should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

In providing the above opinion, the VA examiner SHOULD NOT RELY ON A MERE REFERENCE TO MEDICAL LITERATURE OR A LACK OF A DIAGNOSED GASTROINTESTINAL DISORDER DURING SERVICE.  

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve and return to the previous baseline level of disability.

2.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied the Veteran should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




